Name: Commission Regulation (EC) No 2093/98 of 30 September 1998 amending Regulation (EEC) No 1609/88 setting the latest time of entry into storage for butter sold pursuant to Regulations (EEC) No 3143/85 and (EEC) No 570/88
 Type: Regulation
 Subject Matter: processed agricultural produce;  marketing;  trade policy
 Date Published: nan

 Avis juridique important|31998R2093Commission Regulation (EC) No 2093/98 of 30 September 1998 amending Regulation (EEC) No 1609/88 setting the latest time of entry into storage for butter sold pursuant to Regulations (EEC) No 3143/85 and (EEC) No 570/88 Official Journal L 266 , 01/10/1998 P. 0059 - 0060COMMISSION REGULATION (EC) No 2093/98 of 30 September 1998 amending Regulation (EEC) No 1609/88 setting the latest time of entry into storage for butter sold pursuant to Regulations (EEC) No 3143/85 and (EEC) No 570/88THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regulation (EC) No 1587/96 (2), and in particular Article 6(6) thereof,Whereas pursuant to Article l of Commission Regulation (EEC) No 3143/85 of 11 November 1985 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter (3), as last amended by Regulation (EC) No 1802/95 (4), the butter put up for sale must have been taken into storage before a date to be determined; whereas the same procedure is followed for the sale of butter under the arrangements laid down in Commission Regulation (EC) No 2571/97 of 15 December 1997 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, icecream and other foodstuffs (5), as last amended by Regulation (EC) No 1982/98 (6);Whereas Commission Regulation (EEC) No 1609/88 (7), as last amended by Regulation (EC) No 2408/97 (8), sets the latest time of entry into storage for butter sold pursuant to Regulation (EEC) No 3143/85 and Commission Regulation (EEC) No 570/88 (9), as last amended by Regulation (EC) No 531/96 (10); whereas that Regulation has been amended several times to change that time of entry; whereas it has been found that, in the last two amendments made by Commission Regulations (EC) No 2224/97 (11) and (EC) No 2408/97, the first paragraph of Article 1 of Regulation (EEC) No 1609/88 was amended in error instead of the second paragraph; whereas, therefore, the correct form of Article l should be re-established;Whereas Regulation (EEC) No 570/88 was repealed and replaced by Regulation (EC) No 2571/97; whereas the references should be adjusted accordingly;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EEC) No 1609/88 is hereby amended as follows:1. in the title, '(EEC) No 570/88` is replaced by '(EC) No 2571/97`;2. in Article 1, the first and second paragraphs are replaced by the following:'The butter referred to in Article 1(1) of Regulation (EEC) No 3143/85 must have been taken into storage before 1 January 1993.The butter referred to in Article 1(1)(a) of Regulation (EC) No 2571/97 must have been taken into storage before 1 July 1997.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 30 September 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 148, 28. 6. 1968, p. 13.(2) OJ L 206, 16. 8. 1996, p. 21.(3) OJ L 298, 12. 11. 1985, p. 9.(4) OJ L 174, 26. 7. 1995, p. 27.(5) OJ L 350, 20. 12. 1997, p. 3.(6) OJ L 256, 18. 9. 1998, p. 9.(7) OJ L 143, 10. 6. 1988, p. 23.(8) OJ L 332, 4. 12. 1997, p. 39.(9) OJ L 55, 1. 3. 1988, p. 31.(10) OJ L 78, 28. 3. 1996, p. 13.(11) OJ L 305, 24. 11. 1997, p. 24.